PER CURIAM.
Jose Antonio Reyes seeks review of an order summarily denying his amended petition for writ of habeas corpus, in which he challenged the revocation of his conditional release supervision. His sworn allegations, which must be accepted as true for present purposes, included claims that he was improperly denied the assistance of. counsel, denied access to the evidence against him, and denied the right to cross-examine adverse witnesses.
We conclude that the amended petition adequately alleged a preliminary basis for concluding that Reyes was denied procedural protections to which he was entitled in the revocation proceedings. See generally Morrissey v. Brewer, 408 U.S. 471, 92 S.Ct. 2593, 33 L.Ed.2d 484 (1972); see also § 947.141(3), Fla. Stat. (2005). Under these circumstances, the circuit court’s failure to issue an order to show cause before adjudicating the merits of petitioner’s claims amounts to a departure from the essential requirements of law. See Duckworth v. Department of Corrections, 867 So.2d 550 (Fla. 1st DCA 2004).
Accordingly, the petition for writ of cer-tiorari is GRANTED, the order summarily denying the amended petition is QUASHED, and the matter is REMANDED to the circuit court for further proceedings.
ERVIN, POLSTON, and HAWKES, JJ., concur.